department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug seitep ra tz xxxxx xxxxx xxkxxx legend taxpayer a xxxxx taxpayer b xxxxx ira x xxxxx account y xxxxx account z xxxxxx amount s xxxxx date xxxxx dear xxxxx this is in response to your request dated xxxxx as supplemented by correspondence dated xxxxx xxxxx xxxxx xxxxx and xxxxx in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code xxkxx page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that on date she received a distribution from taxpayer a age ira x totaling amount s taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her admission to the hospital for surgery relating to her colorectal cancer diagnosis during the 60-day rollover period taxpayer a represents that amount s has not been used for any other purpose shortly before the distribution of amount s from ira x taxpayer a was diagnosed with colorectal cancer doctors initially told her that she had three weeks to live taxpayer b taxpayer a’s husband and caregiver acting on taxpayer a’s behalf transferred amount s from ira x into account y however as a result of his deteriorated mental state associated with the news of his wife being diagnosed with cancer and that she had only three weeks to live and acting under his impaired mental state taxpayer b deposited amount s into account y instead of a qualified ira as he intended because of taxpayer a's impaired mental condition as a result of her treatment for her colorectal cancer she has no recollection of the transfer of amount s into account y based upon the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual to whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 xxxxx page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that the secretary may waive the day requirement under sec_408a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was caused by her hospitalization and diminished mental capacity which resulted in the placement of amount s into a non-qualified money market account instead of an ira therefore pursuant to sec_408 of the code the irs hereby waives the 60-day rollover requirement with respect to the distribution of amount s taxpayer a is granted days from the issuance of this ruling letter to contribute amount s to an ira provided all other requirements of sec_408 of the code except the day rollover requirement are met with respect to such contribution amount s will be considered a rollover_contribution within the meaning of sec_408 of the code xxxkxxk page v1 please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling please contact xxxxx xxxxx d no xxxxx at xxxxx sincerely yours oo sa on af lath off aj donzell h employee_plans technical group manager lejohn enclosures deleted copy of ruling letter notice of intention to disclosure cc xxxxx
